Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 5, 2021 has been entered and made of record. Claims 1, 10, and 16 have been amended. Claims 1-20 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 16 are allowable over the prior art of record.
Claims 2-9 are allowable as they depend from claim 1
Claims 11-15 are allowable as they depend from claim 10
Claims 17-20 are allowable as they depend from claim 16.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“training, based on the training data, a damage identification model independent 
of a part associated with the damage object”.

independent of a part associated with the damage object.

A further prior art of record, Jeffery De Deijn, (“Automatic car damage recognition using convolutional neural networks”, Internship report MSc Business Analytics March 29, 2018, Pages 1-53, Vrije Universiteit Amsterdam Faculty of Science, Amsterdam), discloses obtaining a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object, (section 4.2); and training a damage identification model based on the training data, (see at least: section 5.2. 5.3); and applying the trained damage identification model to obtain a damage category prediction result, (section 6.2, Fig. 6.14); but fails to teach or suggest, either alone or in combination independent of a part associated with the damage object.

An additional prior art of record, Marin, (US-PGPUB 2018/0047208), discloses the generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model, (see at least: Par. 0156-0157, training a machine learning algorithm to categorize regions of a 3D model as clean or defective, where a feature vectors are computed, [i.e., generating a set of feature vectors for the training data], which provide more information to optimize the parameters of the convolutional neural network, to implicitly obtaining a trained CNN, [i.e., using the set of feature vectors to optimize a set of parameters associated with the CNN, “damage identification model”, to obtain a trained CNN “damage identification model”]); but fails to teach or suggest, either alone or in combination with the other cited references, the training, based on the training data, a damage identification model independent of a part associated with the damage object.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
car damage detection using neural networks, but either alone or in combination, teach or suggest the limitation: “training, based on the training data, a damage identification model independent of a part associated with the damage object”.
Ricci et al, (US-PGPUB 2014/0309805) 
Utke et al, (US-PGPUB 2019/0073641)
Frank et al, (US-PGPUB 2017/0148102)
Li et al, (US-PGPUB 20180260793)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        04/09/2021